      Case 1:16-cr-00643-NRB Document 216 Filed 05/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------X
DANIEL MONSANTO LOPEZ,

                   Petitioner,
                                                    O R D E R
            - against -
                                                20 Civ. 2410 (NRB)
UNITED STATES OF AMERICA,                        16 Cr. 643 (NRB)

               Respondent.
--------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


     WHEREAS Petitioner Daniel Monsanto Lopez has petitioned the

Court to vacate his sentence pursuant to 28 U.S.C. § 2255 for

ineffective assistance of counsel; and

     WHEREAS the Government, after reviewing the petition, has

concluded   that    the   testimony   of   Petitioner’s   former   counsel,

Justin Levine, Esq. (“Counsel”), will be needed in order to allow

the Government to respond fully to the petition; and

     WHEREAS the Court, after reviewing the petition, is satisfied

that the testimony of Counsel is needed in order to allow the

Government to respond fully to the petition; and

     WHEREAS in basing his petition on ineffective assistance of

counsel, Petitioner has waived the attorney-client privilege as a

matter of law; and

     WHEREAS the Court is cognizant that, absent court order,

ethical concerns may inhibit Counsel from disclosing confidential
       Case 1:16-cr-00643-NRB Document 216 Filed 05/15/20 Page 2 of 2



information relating to a prior client even in the absence of a

privilege, see, e.g., ABA Standing Comm. on Ethics and Prof.

Responsibility Formal Op. 10-456 (July, 14, 2010), Disclosure of

Information       to    Prosecutor   When   Lawyer’s   Former    Client   Brings

Ineffective Assistance of Counsel Claim;

      IT IS HEREBY ORDERED that Counsel shall give sworn testimony,

in   the   form    of    an   affidavit,    addressing   the    allegations   of

ineffective assistance of counsel made by Petitioner by June 18,

2020, and that the Government shall submit its opposition papers

by July 20, 2020.

Dated:      New York, New York
            May 15, 2020

                                             ____________________________
                                                 NAOMI REICE BUCHWALD
                                             UNITED STATES DISTRICT JUDGE




                                       -2-
